UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest Event Reported):September 11, 2007 CHL Mortgage Pass-Through Trust 2007-17 (Exact name of the issuing entity) Commission File Number of the issuing entity:333-140958-16 CWMBS, Inc. (Exact name of the depositor as specified in its charter) Commission File Number of the depositor:333-140958 Countrywide Home Loans Inc. (Exact name of the sponsor as specified in its charter) Delaware 95-4449516 (State or Other Jurisdiction (I.R.S. Employer of Incorporation of the depositor) Identification No. of the depositor) 4500 Park Granada Calabasas, California91302 (Address of Principal(Zip Code) Executive Offices of the depositor) The depositor’s telephone number, including area code (818) 225-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17 CFR240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act(17 CFR240.13e-4(c)) Item 8.01.Other Events. The tables attached hereto as Exhibit 99.1 describe characteristics of the mortgage loans in loan group 1, loan group 2, loan group 3 and loan group 4 following the transfer to the issuing entity of all Supplemental Mortgage Loans during the Pre-funding Period as of the related cut-off date.All percentages set forth below have been calculated based on the aggregate Stated Principal Balance of the mortgage loans in the related loan group as of the related cut-off date.The sum of the columns may not equal the respective totals due to rounding. Capitalized terms used but not defined herein shall have the respective meanings assigned to them in the related prospectus supplement, as filed with the Securities and Exchange Commission on September 4, 2007 under Rule 424(b)(5). Item 9.01. Financial Statements and Exhibits. (a) Not applicable. (b) Not applicable. (c) Exhibits: Exhibit No. Description 99.1Characteristics of the mortgage loans in loan group 1, loan group2, loan group 3 and loan group 4 after the Pre-funding Period. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CWMBS, INC. By: /s/ Darren Bigby Name: Darren Bigby Title: Executive Vice President Dated:September 12, 2007 Exhibit Index Exhibit No.Description 99.1 Characteristics of the mortgage loans in loan group 1, loan group 2, loan group 3 and loan group 4 after the Pre-funding Period.
